Calhoon, L,
delivered, the opinion of the court.
This controversy is over the title to lot 4, section 10, township 29, range 2 west, in Quitman county. Other lands are embraced in the bill, but the decree in chancery below is apealed from only in so far as it affects this particular lot 4 in section 10.
The claim of Weiner, the complainant in the proceeding, is clearly just, and not disputed, unless the defandant had a good title by purchase at sheriff’s sale pursuant to chapter 5, page 16, acts 1890. That act provides that the auditor should prepare a correct list of state tax land in every county, -which list should embrace the date of sale, amount for which sold, with taxes, damages and costs accruing to August 1, 1890, which list the auditor should forward to the chancery clerk, who should record it in a separate book. The act further provided that the chancery clerk, on receipt of the list, and before recording it, should notify the sheriff and president of the board of supervisors of the receipt of the list, whereupon the three should meet to compare and correct it, upon which being done, the clerk should at once record the list in that separate book, and at once furnish the sheriff a copy of it under the seal of his office, and that the sheriff, on receiving the list from the clerk, should advertise and sell the land. Section 4 of the act provides that the deed of the sheriff, pursuant to such sale, shall convey absolutely all title to the state, or parties claiming under or through her, to said lands; and section 6 provides that such sales shall vest and convey absolute title to said lands, which could not be impeached “on. account of any irregularity in former sales, or on account of any vague or indefinite description or informality or illegality of assessment, or for any other reason whatsoever that may have existed prior to said sale herein provided for.”
In the progress of the trial the defendants offered in evidence a piece of uaper headed: “List of lands now held by the state now forfeited for taxes in Quitman county, Mississippi, *67furnished the chancery clerk of said county by the auditor under the provisions of an act entitled, ‘An act to facilitate the sale of lands held by the state for taxes, correct erroneous sales and assessments, and indefinite descriptions, and for other purposes. Approved February 22d, 1890.’ ”
Under this there is a statement of the various taxes, and funds and fees, with dates of sale to the state, describing all lands and number of acres, but there is no indication anywhere of the person making this list, or showing that it ever was in the auditor’s office, and it is not signed by anybody, and has no certificate whatever attached to it. There is no indication whatever that it was ever filed or marked filed by the chancery clerk. There is no showing that the chancery clerk ever recorded it, or ever furnished the sheriff a copy of it under his seal of office. As to its constituting any part of any record, it appears to be no more, on the face of the papers, than if it had been blown into the record by a breeze.
The complainant objected to the list and the sheriff’s deed, and we cannot concur with the learned chancellor in the view that the evidence showed any power in that officer to sell. If it be conceded that the list need not be certified to by the auditor because the act does not specifically require it, even in that case, it would seem, there should appear some showing that it, in fact, did come from the auditor, and, if this be not true, certainly the sheriff should be armed with a copy of it from the chancery clerk “under the seal of his office,” as required by section 2 of the act, before he can validly sell. The recitals of a sheriff’s deed cannot supply statutory power.
Reversed, and decree here confirming appellant’s title 'to lot 4 in section 10, township 29, range 2 west, in Quitman county.